[Cite as State v. Pappas, 2021-Ohio-2915.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.      29839

         Appellee

         v.                                           APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
ROBERT J. PAPPAS                                      BARBERTON MUNICIPAL COURT
                                                      COUNTY OF SUMMIT, OHIO
         Appellant                                    CASE No.   TRD 1907099

                                 DECISION AND JOURNAL ENTRY

Dated: August 25, 2021



         CALLAHAN, Judge.

         {¶1}    Appellant, Robert Pappas, appeals his conviction for reckless operation by the

Barberton Municipal Court. This Court affirms.

                                                 I.

         {¶2}    Mr. Pappas was charged with reckless operation in violation of R.C. 4511.20 after

a traffic stop that occurred on November 27, 2019. On the morning of trial, he moved to dismiss

the charge, arguing that the traffic ticket did not adequately inform him of the nature of the

charge against him. The trial court denied the motion, noting that it had been heard on the record

before a bench trial commenced. The trial court found Mr. Pappas guilty, fined him $150, and

assessed four points on his driver’s license. Mr. Pappas appealed, raising two assignments of

error.
                                                 2


                                                 II.

                              ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT ERRED BY DENYING APPELLANT’S MOTION TO
       DISMISS ON THE GROUNDS THAT THE COMPLAINT WAS
       INADEQUATE TO PUT THE DEFENDANT ON NOTICE OF THE NATURE
       OF THE CHARGE[.]

       {¶3}    In his first assignment of error, Mr. Pappas argues that the trial court erred by

failing to dismiss the charge against him when the traffic ticket did not sufficiently inform him of

the basis for the charge. This Court does not agree.

       {¶4}    The Ohio Traffic Rules are intended to promote “simplicity and uniformity in

procedure[.]” Traf.R. 1(B). “Simplicity in procedure does not mean unfairness in procedure, or

indifference to the rights of the prosecution or the defense. It means that traffic court procedure

is not controlled by the stricter, more elaborate rules that govern procedures in more serious

cases.” Barberton v. O’Connor, 17 Ohio St.3d 218, 221 (1985). Consequently, a complaint

initiated by filing a Uniform Traffic Ticket “simply needs to advise the defendant of the offense

with which he is charged, in a manner that can be readily understood by a person making a

reasonable attempt to understand.” Id. A Uniform Traffic ticket is sufficient to charge an

offense even if the defendant must make a reasonable inquiry to learn the exact nature of the

offense. Id. at paragraph two of the syllabus.

       {¶5}    When a Uniform Traffic Ticket “describes the nature of the offense * * * and

makes reference to the ordinance that gives rise to the offense,” it is sufficient to charge the

defendant. Id. at paragraph one of the syllabus. See also Bellville v. Kieffaber, 114 Ohio St.3d

124, 2007-Ohio-3763, ¶ 19, citing Cleveland v. Austin, 55 Ohio App.2d 215, 220 (8th Dist.1978)

(“Notice is satisfied when a defendant is apprised of the nature of the charge together with a

citation of the statute or ordinance involved.”). Applying O’Connor, this Court has concluded
                                               3


that a traffic ticket that cited the defendant for “failure to control” and referenced a

corresponding local ordinance that described the violation at issue was sufficient to charge the

defendant. State v. Warren, 9th Dist. Wayne No. 15AP0004, 2016-Ohio-1355, ¶ 6-9. Similarly,

a Uniform Traffic Ticket that references “reckless operation on street or highway” and the

corresponding local ordinance is sufficient under O’Connor to charge the offense. Parma v.

Block, 8th Dist. Cuyahoga No. 92891, 2010-Ohio-2341, ¶ 17-18.

       {¶6}    The traffic ticket issued to Mr. Pappas was identical in substance to the Uniform

Traffic Ticket.   It noted that while operating a passenger vehicle, Mr. Pappas committed

“Reckless Operation” in violation of “[R.C.] 4511.20” and that his conduct “[a]lmost [c]aused” a

traffic crash. R.C. 4511.20(A) prohibits operating “a vehicle * * * on any street or highway in

willful or wanton disregard for the safety of persons or property.” Violations of R.C. 4511.20(A)

are commonly referred to as “reckless operation.” See, e.g., State v. Fairbanks, 117 Ohio St.3d

543, 2008-Ohio-1470, syllabus. As in Block, the citation issued to Mr. Pappas referenced both

reckless operation and the corresponding statute. Compare Warren at ¶ 6-9. This was sufficient

to put Mr. Pappas on notice of the nature of the charge against him even if it required him to

make reasonable inquiry regarding the precise nature of the charged offense. See Kieffaber at ¶

19; O’Connor at paragraph two of the syllabus; Warren at ¶ 6-9.

       {¶7}    The trial court did not err by denying Mr. Pappas’ motion to dismiss. His first

assignment of error is overruled.

                              ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT ERRED BY RENDERING A GUILTY VERDICT
       WHERE THE EVIDENCE PRESENTED WAS INSUFFICIENT FOR A
       FINDER OF FACT TO RENDER A GUILTY VERDICT[.]
                                                4


       {¶8}    Mr. Pappas’ second assignment of error argues that his conviction for reckless

operation is not supported by sufficient evidence.

       {¶9}    “Whether a conviction is supported by sufficient evidence is a question of law

that this Court reviews de novo.” State v. Williams, 9th Dist. Summit No. 24731, 2009–Ohio–

6955, ¶ 18, citing State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). The relevant inquiry is

whether the prosecution has met its burden of production by presenting sufficient evidence to

sustain a conviction. Thompkins at 390 (Cook, J., concurring). For purposes of a sufficiency

analysis, this Court must view the evidence in the light most favorable to the State. Jackson v.

Virginia, 443 U.S. 307, 319 (1979). We do not evaluate credibility, and we make all reasonable

inferences in favor of the State. State v. Jenks, 61 Ohio St.3d 259, 273 (1991). The evidence is

sufficient if it allows the trier of fact to reasonably conclude that the essential elements of the

crime were proven beyond a reasonable doubt. Id.

       {¶10} This Court has recognized that under App.R. 9(B)(4), “[i]f the appellant intends

to present an assignment of error on appeal that a finding or conclusion is unsupported by the

evidence or is contrary to the weight of the evidence, the appellant shall include in the record a

transcript of proceedings that includes all evidence relevant to the findings or conclusion.” See

Macedonia v. Ewing, 9th Dist. Summit No. 23344, 2007-Ohio-2194, ¶ 6-8. “When portions of

the transcript necessary for resolution of assigned errors are omitted from the record, the

reviewing court has nothing to pass upon and thus, as to those assigned errors, the court has no

choice but to presume the validity of the lower court’s proceedings, and affirm.” Knapp v.

Edwards Laboratories, 61 Ohio St.2d 197, 199 (1980).           Consequently, when an appellant

challenges the weight or sufficiency of the evidence, but the transcript of proceedings is not part

of the record or is incomplete, “this Court must presume regularity in the trial court’s
                                                5


proceedings and accept its judgment.” Ewing at ¶ 6, citing Wozniak v. Wozniak, 90 Ohio App.3d

400, 409 (9th Dist.1993). See also App.R. 9(B)(4).

       {¶11} In this case, the proceedings in the trial court were recorded. The trial court

appointed an official court reporter for purposes of the transcript on appeal, see App.R. 9(B)(2),

and a transcript of proceedings was included with the record. That transcript, however, is

incomplete: it commences at some point during the testimony of the law enforcement officer

who initiated the stop, omitting a portion of his testimony and any proceedings that may have

come before. The transcript also omits the law enforcement officer’s oath. See Evid.R. 603. See

also State v. Roberts, 137 Ohio St.3d 230, 2013-Ohio-4580, ¶ 67 (recognizing that unsworn

testimony does not technically constitute evidence). Despite the incompleteness of the transcript,

Mr. Pappas did not avail himself of the alternative available to him under App.R. 9(C).1 See

State v. Knox, 9th Dist. Lorain No. 16CA010985, 2018-Ohio-43, ¶ 11.

       {¶12} The obligation to provide all portions of the record necessary for appellate review

always falls to the appellant. See Knapp at 199. “This is true even if, through no fault of an

appellant, a verbatim transcript of the proceedings below is not available.” In re Wilson, 9th

Dist. Lorain No. 98CA007128, 1999 WL 195566, *2 (Mar. 31, 1999). This Court does not have

a complete record from which we can determine whether Mr. Pappas’ conviction was based on

sufficient evidence, and for that reason, this Court must presume regularity and overrule his

second assignment of error.

       {¶13} Mr. Pappas’ second assignment of error is overruled.



       1
         After this appeal was submitted for consideration, this Court issued an order that put
Mr. Pappas on notice of the incomplete transcript and the alternative available to him under
App.R. 9(C). Mr. Pappas did not move to supplement the record with an App.R. 9(C) statement,
however.
                                                 6


                                                III.

       {¶14} Mr. Pappas’ assignments of error are overruled. The judgment of the Barberton

Municipal Court is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Barberton

Municipal Court, County of Summit, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       LYNNE S. CALLAHAN
                                                       FOR THE COURT



HENSAL, P. J.
SUTTON, J.
CONCUR.
                                           7


APPEARANCES:

PATRICK J. WEISS, Attorney at Law, for Appellant.

MICHELLE L. BANBURY, Assistant Prosecuting Attorney, for Appellee.